Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment to the claims was received from Applicant on 27 August 2021.  Claims 1-4, 6, 8, 11, 13, 14, 15, 17-19, 23, 26 are amended.  Claims 5, 7, 9, 10, 12, 16, 20, 21, 22, 24, 25, 17 are canceled.  Claims 1-4, 6, 8, 11, 13, 14, 15, 17-19, 23, 26 are remaining in the action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “outrigger unit” does not appear in the specification (Applicant did not attempt was made to indicate the scope or definition of the term in the arguments or explain what parts it referred to in the specification.  “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”  (See MPEP 2173)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 11, 13, 14, 15, 17-19, 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim limitation “outrigger unit” (synonymous with “outrigger means” with no known definition in the art or specification.  “Outrigger” is being used as an adjective to describe the function of a unit rather than a noun with a standard dictionary definition.) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term does not appear in the specification, it is not a standard term of art, and no definition is offered by Applicant in the arguments when Applicant is stating what the term does not mean, specifically “the claimed recitation of "outrigger units" does not impart any special meaning for an outrigger vis-a-vis struts.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 26 are rejected under 35 U.S.C. 102 a1 as being anticipated by Stiesdal (US 20190078556 A1).
Regarding Claim 1,  Steisdal discloses a system for improving the static and dynamic stability of an offshore floating structure, the offshore floating structure having a centre of gravity lying below a centre of buoyancy, comprising: a plurality of  outrigger units (Element 16), each outrigger unit having an inertial mass (This is true because they are made of matter); and a support structure, the support 

Regarding Claim 26  Steisdal discloses the system according to claim 1,_ wherein one or more of the outrigger units include a compartment (the ballast tank is a compartment.), the compartment having one or more elements of a mooring line and an end of the mooring line is connected to the offshore floating structure. (See Fig. 4.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11, 13, 14, 15, 17-19, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shao  (CN 205418007 U, provided by Applicant) in view of Nedrebo (US 20110311360 A1)

Regarding Claim 1, Shao discloses a system for improving the static and dynamic stability of an offshore floating structure the offshore floating structure having a centre of gravity lying below a centre of buoyancy (Examiner notes the invention of Shao is capable of fulfilling this intended use.  See MPEP 2111.02 PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE), comprising: a plurality of outriggers, each outrigger having a unit (Element 2), the unit having an inertial mass; and a support structure, the support structure locatable to the offshore floating structure and holding the units at a radial distance from a centre of rotation of the offshore floating structure (Element 6); characterised in that in use, when the offshore floating structure is moored offshore (See “Background technique”): the plurality of units are entirely submerged in use (“the damping body is located below the sea surface”  See Abstract.  See Fig. 1.)  Shao also discloses that mass of the outrigger is a result-effective variable for balancing buoyancy with staying below the surface  (“the damping body needs to be as light as possible to ensure buoyancy in the water, and the damping body needs to be able to sink below the sea surface, therefore, the water tank is installed in the water tank. There is sea water.”) Shao does not explicitly disclose the inertial mass in each outrigger unit is varied to adjust the dynamic stability of the offshore floating structure and keep the plurality of outrigger units submerged.
Nedrebo discloses wherein a tank with a pump is used to adjust the draft the draft of a floating body.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a pump to tank of Shao as taught by Nedrebo.  The motivation is to optimize the result effective variables of weight and draught to which the outrigger sinks in order to optimize damping.

Regarding Claim 2, Shao in view of Nedrebo discloses a system according to claim 1 wherein the inertial mass includes a fixed mass. (Element 2 includes a structure with mass that is fixed.)

Regarding Claim 3, Shao in view of Nedrebo discloses a system according to claim 2 wherein the unit includes a weight to provide the fixed mass. (Element 2 includes a structure with mass that is fixed and includes weight in the presence of gravity.)

Regarding Claim 4, Shao in view of Nedrebo discloses system according to claim 3 wherein the weight is one or more materials selected from a group comprising: steel, concrete, sand, gravel and water. (Middle of page 2 of translation “Preferably, the damping body is a fully loaded closed water tank, the water tank is filled with sea water.”)

Regarding Claim 6, Shao in view of Nedrebo discloses a system according to claim1 wherein the unit includes a filler tank and the variable mass is provided by water entering and exiting the filler tank. (See combination in rejection of Claim 1 above.)

Regarding Claim 8, Shao in view of Nedrebo discloses a system according to claim 1 wherein there is a ballast tank in a unit. (Middle of page 2 of translation “Preferably, the damping body is a fully loaded closed water tank, the water tank is filled with sea water.”)

Regarding Claim 11, Shao in view of Nedrebo discloses a system according to claim 1 wherein the units are identical. (See Fig. 1.)

Regarding Claim 13, Shao in view of Nedrebo discloses a system according to claim 1 wherein there are an even number of outriggers. (See Fig. 2.)

Regarding Claim 14, Shao in view of Nedrebo discloses a system according to claim 1 wherein there are an odd number of outriggers. (See Fig. 2.  A chair “comprising” three legs is anticipated by a chair with four legs. See MPEP 2111.03.)

Regarding Claim 15, Shao in view of Nedrebo discloses a system according to claim 1 wherein the outriggers are arranged to provide an evenly distributed mass lying on a circumference around the offshore floating structure. (See Fig. 2.)

Regarding Claim 18, Shao in view of Nedrebo discloses a system according to claim 1 wherein the support structure comprises a plurality of support struts wherein the support struts connect between units and to the offshore floating structure. (See Fig. 2.)

Regarding Claim 19, Shao in view of Nedrebo discloses a system according to claim 1 wherein the support structure is horizontal with the units. (See Fig. 1.)

Regarding Claim 20, Shao in view of Nedrebo discloses a system according to claim 1 wherein the support structure is adapted to raise and lower the outriggers. (See Fig. 3.)

Regarding Claim 26, Shao in view of Nedrebo discloses system according to claim 1 wherein one or more units include a compartment (tank) and is moored (Background), but does not explicitly disclose the compartment having one or more elements of a mooring line and an end of the mooring line is connected to the offshore floating structure. (See Fig. 1.)
Nedrebo discloses the outrigger having a compartment having one or more elements of a mooring line and an end of the mooring line is connected to the offshore floating structure. (See Fig. 2.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the mooring line on the compartment as taught by Nedrebo.  The motivation to modify to modify Shao is to provide a known location for fixing the mooring line that can be used with predictable results.


Claims 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shao  (CN 205418007 U, provided by Applicant) in view of Nedrebo and further in view of Dai (CN 103587660 A, provided by Applicant).
Regarding Claim 17, Shao in view of Nedrebo discloses system according to claim 1 wherein the support structure comprises a support arm (See Fig. 1.) but does not explicitly disclose a plurality of support arms, each arm having a first end for connection to the offshore floating structure and a second end for connection to a unit. 
It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the support arm of Shao for the plurality of support arms of Dai.  The motivation to modify Shao is to add strength to the support arm. (Making something faster, cheaper, better, or stronger is a basic rationale.  See MPEP 2144.03.A.)

Regarding Claim 23, Shao in view of Nedrebo in view of Dai discloses a system according to claim 1, but does not explicitly disclose wherein the offshore floating structure is an offshore hydrocarbon production or supporting facility. 
Dai discloses wherein an offshore hydrocarbon production or supporting facility benefit from the stability of outriggers.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the system of Shao to an offshore hydrocarbon production or supporting facility.  The motivation to modify Shao is apply the stability benefits the outriggers of Shao to a type of facility recognized to benefit from additional stability.

Response to Arguments
Applicant's arguments filed 27 August 2020 have been fully considered but they are not persuasive.
Regarding the 112b rejection for failure to have a clear meaning of the term “outrigger unit”, Applicant clarifies “the claimed recitation of "outrigger units" does not impart any special meaning for an outrigger vis-a-vis struts”.  While this further clarifies elements that Applicant does not have a special meaning for the term “outrigger unit”, it does not solve the problem that there is no plain and ordinary 
Examiner agrees that the “use” has been specified and Examiner withdraws the 112b rejection.
	Applicant argue that Shao fails to fulfill the claimed description of the “use” apparatus as “the plurality of outriqqer units is entirely submerged”.  Examiner notes that “use” of how an apparatus is employed is discussed in the MPEP 2114 under “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”  In a somewhat amazing coincidence, the case law cited by the MPEP also literally discusses whether something being “submerged” differentiates the structure or the “use” of the structure.  In the present case, Applicant has provided evidence that Fig. 3. Is a “use” of the apparatus that does not anticipate Applicant’s claims.  However, since the “use” claimed by Applicant is “moored offshore”, Fig. 1 of Shao is also a relevant “use” that describes a structural arrangement where the outrigger is entirely submerged.  Applicant’s claim is anticipated by the apparatus in Fig. 1 of Shao even if it is not anticipated by the use in Fig. 3. of Shao.   The Examiner maintains the rejection.  (Examiner notes that Applicant may use a method claim to claim “use” with periods of time.)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        4 December 2021